Name: Commission Regulation (EEC) No 486/84 of 24 February 1984 re-establishing the levying of customs duties on certain made up textile articles, products of category 112 (code 1120) originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 54/22 Official Journal of the European Communities 25 . 2 . 84 COMMISSION REGULATION (EEC) No 486/84 of 24 February 1984 re-establishing the levying of customs duties on certain made up textile articles , products of category 112 (code 1120) originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply Whereas, in respect of certain made up textile articles, products of category 112 (code 1120), the relevant ceiling amounts to 5 tonnes ; whereas on 21 February 1984, imports of the products in question into the Community originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annex A or B, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 28 February 1984 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Code Category CCT heading No NIMEXE code ( 1984) Description 0 ) (2) (3) (4) 1120 112 ex 62.05 62.05-10, 30, 93 , 95, 99 Other made up textile articles (in ­ cluding dress patterns) : Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24. 12 . 1983 , p. 92 .